Citation Nr: 1243848	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD) has been received.  

2.  Entitlement to service connection for basal cell cancer of the lip, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied entitlement to service connection for basal cell cancer of the lip and determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a COPD.  In December 2009, the Veteran filed a notice of disagreement (NOD) as to the aforementioned claims.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month in July 2010.  After additional VA treatment records were associated with the claims file, a supplemental SOC was issued in September 2011 and October 2012.  The appeal has been certified to the Board for adjudication.  

For reasons discussed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required on his part.  


REMAND

On his July 2010 VA Form 9, the Veteran indicated a desire for a Board hearing at his local RO (Travel Board hearing).  The Veteran has not yet been afforded a Travel Board hearing, and a review of the file does not reveal that he has withdrawn his request for such hearing.  Hence, there remains an outstanding Travel Board hearing request. 

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2012) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of the matters on appeal to the RO for the requested hearing is warranted. 

Accordingly, these matters are hereby REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  Thereafter, the RO should return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


